PER CURIAM.
The question which this appeal raises is whether there is in the case such diversity of citizenship between the parties plaintiff and defendant, when properly realigned according to their real interests, as will support the jurisdiction of the district couri. The district court decided that diversity of citizenship was lacking and dismissed the complaint. We are satisfied, for the reaions stated in the opinion filed by Judge Kirkpatrick in the district court, 74 F. Supp. 731, that its determination was right.
The judgment will accordingly be affirmed.